                                                                         CLERIO OFRCEu.  :.DIe'
                                                                                              l1X tlr
                                                                                AT DANVILLE,VA
                                                                                     FILED
                      Ix 1,H E c x lvs o s'rv ss o lsvm c'r co c R '
                                                                   r
                    Foltr
                        rus w sslxltx olsvm c'roFVIRGIXIA                         MA8 -7 2219
                                   R o a x o u o w lslo x                     auuw    .   n    ,c Rx
                                                                             BK           .
                                                                                   DEi        ,E
 SH A RO N JOA N FA LZ O NE ,                  CivilA ction N o.7:18-cv-00579
       Plaintiff,
                                               M EM O M N DU M O PIM O N
 V.
                                               By: Jackson L.K iser
 V IR G IN IA PEN IN SU LA RE GIO NA L         Senior U nited States D istrictJudge
 JAIL,
        Defendantts),

       Plaintiff,proceeding pro K,filed acivilrightscomplaint,ptl
                               .                                rsuantto42U.S.C.51983.
By OrderenteredNovember21,2018,the courtdirected plaintiffto subm itwithin 20 daysfrom

thedateofthe Orderan inmateaccountform ,and a certitsed copy ofplaintiffstrustfund

accountstatem entforthe six-month period im mediately precedingthefling ofthecomplaint,

obtained from the appropriateprison offkialofeach prison atwhich plaihtiffisorwasconfined

dudngthatsix-m onth period.On Decem ber31,2018,theplaintiffsubm itted an incom plete

inm atetrustfund accountstatementwhich didnotincludetherequired six-m onth stqtements.On

Decm eber31,2018thecourtgaveplaintiffonelastopportunityto submittherequiredinmqte

accountinfonnation.On January30,2019,plaintifffiled a letterwhich the courtconstrued asa

motion forextension oftim eallowing theplaintifftimeto submittherequired inmateaccotmt

inform ation. Plaintiffwasadvised thatafailureto com ply would resultin dism issalofthis

actionwithoutprejudice.
       M orethan 20 dayshaveelapsed,and plaintiffhasfailed to comply with thedescribed

conditions.Accordingly,thecourtdismissestheactionwithoutprejudiceandstrikesthecase
from theactivedocketofthe court.Plaintiffmay refilethe claim sin aseparateaction once

plaintiffisprepared to comply with thenoted conditions.
       TheClerk isdirectedto send a copy ofthisM em orandum Opinion and accompanying

Orderto plaintiff.

       ENTER: This --
                    & day ofM arch,2019.
                                                                        h--
                                                    t         .-
                                               SeniorUnited StatesDistrictJudge
